DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.

Status of Claims
This action is in reply to the RCE filing, amendments and arguments (filed September 23, 2021). Claims 1, 13, and 20 have been amended. Claims 1-4 and 6-21 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23, 2021 has been considered and initialed copy of the 1449 is hereby attached.

Response to Arguments
Claim Interpretation
103: Applicant’s arguments with respect to the 103 rejection have been fully considered but are not persuasive.
The Applicant essentially argues that the amendments overcome the cited references in the previous rejection. The Applicant’s arguments are moot due to RCE filing and substantive amendments to the independent claims 1, 13, and 20. Applicant’s substantive amendments necessitate updated search and reconsideration.
As such, due to the RCE filing and substantive amendments, new grounds of rejection have been applied to address the claims and the updated 103 rejection is presented below that addresses claims 1-4 and 6-21.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
Claim 1: “a data module configured to receive …”,
Generic place holder: “data module”,
Functional language: “receive”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “data module” is,
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 1: “a transaction module configured to receive …”,
Generic place holder: “transaction module”,
Functional language: “receive”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “transaction module” is,
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 1: “a verification module configured to verify …”,
Generic place holder: “verification module”,
Functional language: “verify”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “verification module” is,
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claims 2, 3, and 4: “a location module configured to verify …”,
Generic place holder: “location module”,
Functional language: “verify”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “location module” is,
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 6: “the verification module is further configured to deny …”,
Generic place holder: “verification module”,
Functional language: “deny”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “verification module” is,
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 7: “the verification module is further configured to access … login …”,
Generic place holder: “verification module”,
Functional language: “access”, “login”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “verification module” is,
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 8: “the verification module is further configured to verify …”,
Generic place holder: “verification module”,
Functional language: “verify”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “verification module” is,
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 9: “the verification module is further configured to prompt …”,
Generic place holder: “verification module”,
Functional language: “prompt”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “verification module” is,
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 10: “an offer module configured to provide …”,
Generic place holder: “offer module”,
Functional language: “provide”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “offer module” is,
Therefore, this limitation invokes 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Lack of Algorithm
The claims 1, 13, and 20 recite the following limitations: “wherein the transaction is denied”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed (see MPEP 2161.01). The specification does not provide support for what entity performs the denial of the transaction. Is it the client 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 5-12 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Means Plus Function
Claim 1 recites “a data module configured to receive …”, “a transaction module configured to receive …”, “a verification module configured to verify …”, claims 2, 3, and 4 recite “a location module configured to verify …”, claim 6 recites “the verification module is further configured to deny …”, claim 7 recites “the verification module is further configured to access … login …”, claim 8 recites “the verification module is configured to verify …”, claim 9 recites “the verification module is configured to prompt …”, claim 10 recites “an offer module configured to provide …” The specification as filed implemented in software”.

The noted above claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-4, 12, and 21 are rejected due to dependency on rejected parent claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150150104 A1 (Melzer) in view of US 20100114734 A1 (Giuli).

As per claims 1, 13, and 20, Melzer teaches, 
a data module (FIG. 2, item 211, ¶ [0045] “central monitoring module”) configured to receive sensor data (¶ [0022] “behavior of the user”) from a hardware device 
a transaction module (¶ [0065]) configured to receive transaction data associated with a transaction (¶ [0065] “an access request”),
a verification module (¶ [0022] “an authentication module”) configured to verify an identity of a user (¶ [0022] “authenticate”) making the transaction (¶ [0022] “an access to a resource”) based on the received sensor data by (¶ [0022] “a deviation from the behavioral pattern),
dynamically generating a security question (¶ [0022] “a security question”) that relates to the received sensor data (¶ [0022] “deviation”), the security question generated based on the usage information describing the user's historical usage of the one or more applications that are executable on the hardware device (¶ [0031] “behavior may include … application usage data”),
presenting the dynamically generated security question to the user for the user to provide a response within an application (¶ [0022] “a user interface which generates a presentation of the security question and receives a user input in response to the presentation”),
determining whether the user's response (¶ [0022] “user input”) to the dynamically generated security question (¶ [0022] “in response to the presentation”) corresponds to the sensor data (¶ [0022] “the deviation”) used to generate the security question in response to receiving the user's response (¶ [0022] “receives a user input”) while the application presenting the dynamically generated security question remains open (¶ [0022] “a user interface … receives a user input in response to the presentation”), the user's identity verified (¶ [0022] “authenticate”) and the transaction allowed (¶ [0022] “an access to a resource”) in response to determining that the user's response corresponds to the sensor data (¶ [0022] “a match between the user input and the deviation”),
wherein said modules comprise one or more of hardware circuits, programmable hardware devices, and a processor executing code (¶ [0034).

Melzer does not explicitly teache, however, Giuli teaches,
wherein the transaction is denied in response to detecting that the user exited the application presenting the dynamically generated security question prior to the user providing the response to the dynamically generated security question (¶ [0062] “failure to answer question”).
It would have been obvious before the effective file date to provide answer failure mitigation for security answer based authentication of Giuli in Melzer. The motivation would be to improve security associated with transaction authorization.

As per claim 8, combination of Melzer and Giuli teach all the limitations of claim 1. Melzer also teaches, 
wherein the verification module is further configured to (¶ [0022]) verify the user's identity (¶ [0022]) during an ongoing transaction (¶ [0065] “an access request from a user”) by prompting the user for the response to the security question to complete the transaction (¶ [0022] “a presentation of the security question”).


Claim 2-4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Melzer in view of Giuli in further view of US 20150347999 A1 (Lau).

As per claims 2 and 14, combination of Melzer and Giuli teach all the limitations of claims 1 and 13. Melzer also teaches, 
wherein the verification module (¶ [0022]) comprises a location module configured to (¶ [0047] “a GPS module”) verify the identity of the user by determining that the sensor data comprises a geographic location for the user (¶ [0010]).

Melzer does not explicitly teach, however, Lau teaches,
that corresponds to a geographic location of the transaction (¶ [0016]-[0017]).
It would have been obvious before the effective file date to authorize a transaction based on a transaction location of Lau in Melzer. The motivation would be to improve security associated with transaction authorization.

As per claims 3 and 15, combination of Melzer and Giuli teach all the limitations of claims 1, 2 and 13, 14. Melzer also teaches,
wherein the location module is further configured to (¶ [0047]),

Melzer does not explicitly teach, however, Lau teaches, 

It would have been obvious before the effective file date to authorize a transaction based on a transaction location of Lau in Melzer. The motivation would be to improve security associated with transaction authorization.

As per claims 4 and 16, combination of Melzer, Giuli, and Lau teach all the limitations of claims 1, 2 and 13, 14. Melzer teaches, 
wherein the location module is further configured to (¶ [0047]) 

Melzer does not explicitly teach, however, Lau teaches,
verify the identity of the user in response to determining that the geographic location of the transaction is within a threshold distance of a known location in the sensor data (¶ [0040]).
It would have been obvious before the effective file date to authorize a transaction based on a transaction location of Lau in Melzer. The motivation would be to improve security associated with transaction authorization.


Claim 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Melzer in view of Giuli in further view of US 20150032621 A1 (Kar).

As per claim 9, combination of Melzer and Giuli teach all the limitations of claim 1. Melzer also teaches, 
wherein the verification module is further configured to (¶ [0022]) prompt the user for a response to a security question (¶ [0022]).

Melzer does not explicitly teach, however, Kar teaches, 
in response to suspecting fraud associated with the transaction (¶ [0023], [0053]).
It would have been obvious before the effective file date to provide fraud analysis of Kar in Melzer. The motivation would be to improve transaction authorization security.

As per claim 21, combination of Melzer, Giuli, and Kar teach all the limitations of claim 1 and 9. Kar also teaches, 
wherein the detected fraud comprises (¶ [0023], [0053]) one or more of detecting that a transaction is fraudulent (¶ [0049]), detecting that the hardware device is stolen, and in response to a fraud check by a financial institution.
It would have been obvious before the effective file date to provide fraud analysis of Kar in Melzer. The motivation would be to improve security associated with transaction authorization.


Claims 6, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Melzer in view of Giuli in further view of US 7606915 B1 (Calinov).

As per claim 6, combination of Melzer and Giuli teach all the limitations of claim 1. Melzer also teaches,
wherein the verification module is further configured to (¶ [0022]).

Melzer does not explicitly teach, however, Calinov teaches, 
deny the transaction in response to detecting that the user used an application that can be used to determine the response to the prompt prior to providing the response to the prompt (col. 9, lines 12-17).
It would have been obvious before the effective file date to provide security attack analysis during security question based authentication of Calinov in Melzer. The motivation would be to improve security associated with transaction authorization.

As per claim 17, combination of Melzer and Giuli teach all the limitations of claim 13. 
Melzer does not explicitly teach, however, Calinov teaches, 
wherein the transaction is denied in response to detecting that the user used an application that can be used to determine the response to the prompt prior to providing the response to the prompt (col. 9, lines 12-17, col. 9, lines 23-43).


As per claim 19, combination of Melzer, Giuli, and Calinov teach all the limitations of claims 13 and 17. Melzer also teaches, 
verify the user's identity during an ongoing transaction (¶ [0022], [0065]) by prompting the user for the response to the security question to complete the transaction ((¶ [0022])).


Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Melzer in view of Giuli in further view of US 20110154459 A1 (Kuang).

As per claim 7, combination of Melzer and Giuli teach all the limitations of claim 1. Melzer also teaches, 
wherein the verification module is further configured to (¶ [0022]) in response to confirming that the user's response to the prompt corresponds to the sensor data (¶ [0022]).

Melzer does not explicitly teach, however, Kuang teaches, 
access one or more passwords securely stored by a third-party password manager (¶ [0159]),
 (¶ [0122], [0021] “To log on to his/her account”).
It would have been obvious before the effective file date to provide third party trusted credential services of Kuang in Melzer. The motivation would be to improve security associated with transaction authorization.

As per claim 12, combination of Melzer and Giuli teach all the limitations of claim 1. Melzer also teaches, 
the sensor data comprises sensor data corresponding to the real-time transaction data (¶ [0030] “a deviation that is … up to date routinely actions”).

Melzer does not explicitly teach, however, Kuang teaches, 
the transaction data comprises real-time transaction data for a transaction in process (¶ [0201]).
It would have been obvious before the effective file date to provide third party trusted credential services of Kuang in Melzer. The motivation would be to improve security associated with transaction authorization.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Melzer in view of Giuli in view of Calinov in further view of Kuang.

As per claim 18, combination of Melzer, Giuli, and Calinov teach all the limitations of claims 13 and 17. Melzer also teaches, 
in response to confirming that the user's response to the prompt corresponds to the sensor data (¶ [0022]).

Melzer does not explicitly teach, however Kuang teaches,
access one or more passwords securely stored by a third-party password manager (¶ [0159]),
login to one or more of the user's online accounts associated with the one or more passwords (¶ [0122] , [0021]).
It would have been obvious before the effective file date to provide third party trusted credential services of Kuang in Melzer. The motivation would be to improve security associated with transaction authorization.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Melzer in view of Giuli in further view of US 20140207680 A1 (Rephlo).

As per claim 10, combination of Melzer and Giuli, teach all the limitations of claim 1. Melzer also teaches, 
provide at least a portion of the sensor data (¶ [0022]).

Melzer do not explicitly teach, however, Rephlo teaches, 
an offer module configured to (¶ [0035]),

It would have been obvious before the effective file date to provide commercial sales activity associated with third party credential services of Rephlo in Melzer. The motivation would be to improve security associated with sales activities.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Melzer in view of Giuli in further view of US 20140164256 A1 (Booij).

As per claim 11, combination of Melzer and Giuli teach all the limitations of claim 1. Melzer also teaches, 
the sensor data comprises historical sensor data corresponding to the historical transaction data (¶ [0031]).

Melzer does not explicitly teach, however, Booij teaches,
the transaction data comprises historical transaction data that is aggregated from a plurality of third-party data sources (¶ [0087]).
It would have been obvious before the effective file date to provide historical data of Booij in Melzer. The motivation would be to improve security associated with transaction authorization by broadening resources associated with the historical activities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692